Name: Decision of the EEA Joint Committee No 32/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(05)Decision of the EEA Joint Committee No 32/1999 of 26 March 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0016 - 0017Decision of the EEA Joint CommitteeNo 32/1999of 26 March 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 117/98 of the EEA Joint Committee of 18 December 1998(1).(2) Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity(2)is to be incorporated into the Agreement.(3) Directive 98/13/EC of the European Parliament and of the Council repeals Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity, as amended by Article 11 of Council Directive 93/68/EEC of 22 July 1993, and Council Directive 93/97/EEC of 29 October 1993 supplementing Directive 91/263/EEC in respect of satellite earth station equipment, which are incorporated into the Agreement and which are consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4zf (Commission Decision 97/347/EC) in Chapter XVIII of Annex II to the Agreement:"4zg. 398 L 0013: Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (OJ L 74, 12.3.1998, p. 1)."Article 2The following indent shall be added in point 6 (Council Directive 89/336/EEC) of Chapter X of Annex II to the Agreement:"- 398 L 0013: Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 (OJ L 74, 12.3.1998, p. 1)."Article 3The text of point 4 (Council Directive 91/263/EEC) in Chapter XVIII of Annex II to the Agreement shall be deleted.Article 4The texts of Directive 98/13/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 297, 18.11.1999, p. 44.(2) OJ L 74, 12.3.1998, p. 1.